Title: Virginia Delegates to Edmund Randolph, 12 February 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir.
N York. Feby. 12th. 1787.
We have the honor of acknowledging the receipt of your letter of the 21st. Jany., & beg leave to assure you of our entire concurrence in your proposition of a weekly correspondence.
With respect to the expences of the late expedition agt. the Indians, we shall act according to circumstances though from present appearances we have very little hopes of getting them placed to the account of the Continent.
We have the pleasure to acquaint you that from information recd. to day from Genl. Lincoln, there is every reason to conclude the rebellion in Massachusetz bay is on the point of being extinguished: the party under Shay (the ring leader) is dispersed. The Genl. has taken one hundred & fifty prisoners, & is pursuing the fugitives.
As there is now a Congress, we shall attend particularly to your request respecting the Arms, & give you information thereon in our next. We have the honor to be with the highest respect yr. Excys. Most Obed Servts.
Willm. Grayson.
Js. Madison Jr
